Citation Nr: 1047929	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 
 

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to July 1973 
and from August 1977 to December 1985, with service in the Army 
National Guard of Georgia from August 1973 to August 1974.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Board notes that the RO originally adjudicated the issue as 
entitlement to service connection for PTSD.  However, during the 
course of the appeal, the medical evidence revealed an additional 
diagnosis of depression.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first page of 
this decision and acknowledges that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed psychiatric disorders, to include PTSD.

The Board observes that the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO in his April 2009 
substantive appeal.  However, in June 2009, he indicated that he 
would like the Board to make a decision without a hearing.  As 
such, the Board considers the Veteran's request for a hearing 
withdrawn.  38 C.F.R. § 20.704(e) (2010).

 
FINDING OF FACT

PTSD is etiologically related to the Veteran's in-service 
stressors of driving an ammunition truck on treacherous roads 
through combat zones, witnessing a friend sustain severe trauma 
from a mortar attack, observing the bloody aftermath of a 
Marine killed in action by an enemy rocket, and fleeing in fear 
from attacking enemy forces.   


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843 
(July 13, 2010), with correcting amendments at 75 Fed. Reg. 
41,092-01 (July 15, 2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing regulations. 
 
The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military service.  
Specifically, he alleges that while serving in Vietnam with the 
Army 8th Battalion, 4th Artillery Regiment, he drove an 
ammunition truck in support of combat operations.  He further 
claims that while serving in this capacity he received incoming 
enemy fire (rockets, mortars, and small arms) and returned fire 
in defense.  The Veteran also contends that during such combat-
like conditions he drove his truck on treacherous roads prone to 
mine attacks and ambushes; witnessed a friend sustain severe 
trauma from a mortar attack; observed the bloody aftermath of a 
Marine killed by an enemy rocket; witnessed a soldier burn to 
death in his truck; and fled in fear from attacking enemy forces.  
He also reported that he was robbed at gunpoint while on in-
country leave at a Vietnamese establishment called "Mamasan's."  
The Veteran additionally contends that his unit was ambushed by 
hostile forces while serving in the Republic of Korea with the 
Army 1st Battalion, 31st Infantry Division in the early 
seventies.  Therefore, he alleges that service connection is 
warranted for an acquired psychiatric disorder, to include PTSD. 
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  With regard to the second PTSD element as set 
forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor varies depending on whether it can be determined that 
the Veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
 
If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f). 
 
Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressors are not related to 
combat, the Veteran's lay testimony alone would not be enough to 
establish the occurrence of the alleged stressors.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressors.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, 'fear of hostile 
military or terrorist activity' means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the Court vacated a Board decision on an 
application and remanded it for readjudication. 75 Fed. Reg. 
39,843 (July 13, 2010), with correcting amendments at 75 Fed. 
Reg. 41,092-01 (July 15, 2010).  As the Veteran's claim was 
appealed to the Board before July 13, 
2010, but had not been decided by the Board as of July 13, 2010, 
the amended regulations apply to the instant claim. 
 
Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
The Board initially notes that the Veteran did not engage in 
combat with the enemy.  In this regard, his service personnel 
records, to include his military awards and decorations, do not 
denote combat service.  However, such records reflect that the 
Veteran served with the Army in Vietnam from July 1967 to July 
1968.  He had a military occupational specialty of infantryman 
and was awarded the Vietnam Service Medal.  The Veteran's records 
indicate that he participated in the following campaigns: the 
Republic of Vietnam Counteroffensive Phases III, IV, and V; and 
the TET Counteroffensive.  Additionally, his alleged stressors of 
driving an ammunition truck on treacherous roads through combat 
zones, witnessing his friend suffer a direct hit from a mortar 
projectile, observing the bloody aftermath of a Marine killed by 
an enemy rocket, and fleeing for his life from attacking enemy 
forces, are related to his fear of hostile military or terrorist 
activity and are consistent with the places, types, and 
circumstances of his service.  Therefore, the Board finds that 
the Veteran's lay testimony alone establishes the occurrence of 
these claimed in-service stressors.  See 75 Fed. Reg. 39,843 
(July 13, 2010), with correcting amendments at 75 Fed. Reg. 
41,092 (July 15, 2010).

Post-service VA treatment records contain multiple diagnoses of 
PTSD from VA health providers.  Furthermore, in a May 2004 VA 
mental health treatment record, a VA psychiatrist diagnosed the 
Veteran with PTSD.  The Board notes that a February 2006 VA 
treatment record contains a diagnosis of depression in addition 
to PTSD.  However, the Veteran does not contend, and the record 
does not show, that his diagnosed depression is related to his 
military service.  

Pertinent to the Veteran's PTSD diagnosis, in the May 2004 mental 
health treatment record, a VA psychiatrist noted the Veteran's 
stressors included: witnessing a friend suffer severe trauma from 
a mortar attack; observing the bloody aftermath of a Marine 
killed in action by a rocket attack; and fleeing in fear from 
attacking hostile forces.  Following an interview with the 
Veteran and a mental status examination, the VA psychiatrist 
provided an Axis I diagnosis of PTSD in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) based on such 
stressors.  Specifically, the VA psychiatrist noted that the 
Veteran experiences the following symptoms, among others: 
intrusive recollecting of his stressors; intense psychological 
distress at exposure to cues that symbolize or represent his 
stressors; diminished interest or participation in significant 
activities; feelings of detachment from others; angry outbursts; 
concentration difficulties; sleeping difficulties; 
hypervigilence; and an exaggerated startle response.  

Therefore, as the Veteran's claimed stressors of driving an 
ammunition truck on treacherous roads through combat zones, 
witnessing a friend sustain severe trauma from a mortar attack, 
observing the bloody aftermath of a Marine killed in action by a 
rocket, and fleeing in fear from attacking hostile forces are 
consistent with the places, types, and circumstances of his 
service; and a VA psychiatrist confirmed that the claimed 
stressors are adequate to support a diagnosis of PTSD and that 
the Veteran's symptoms are related to these claimed stressors; 
the Board finds that service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. 
Reg. 39,843 (July 13, 2010), with correcting amendments at 75 
Fed. Reg. 41,092-01 (July 15, 2010). 
 



ORDER

Service connection for PTSD is granted. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


